Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Arizona Medical Boutique, LLC,
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-939
Date: November 30, 2012

DECISION NO. CR2674

Arizona Medical Boutique, LLC (Petitioner), appeals an April 13, 2012 reconsideration
decision. I sustain the Centers for Medicare and Medicaid Services (CMS) determination
to deny Petitioner’s enrollment as a supplier in the Medicare program. I find that there is
a legal basis for CMS to deny enrollment effective July 1, 2007 because Petitioner was
not in compliance with Medicare enrollment requirements. Specifically, Petitioner does
not dispute that its Medicare enrollment application did not have the required authorizing
signatures.

I. Background and Procedural History

Petitioner submitted a Medicare Enrollment Application for Clinics/Group Practices and
Certain Other Suppliers (CMS-855B), for a single specialty clinic providing family
practice services, on or about September 5, 2007. The application listed Shuree
Oldehoeft, a physician’s assistant, as Petitioner’s owner and manager. CMS Exhibits
(Exs.) 1,4. The application also showed Petitioner employed Wanda Juarros, M.D., as a
supervising physician.' Both Ms. Oldehoeft and Dr. Juarros apparently signed the CMS-
855B as Petitioner’s authorized officials.

' For Medicare reimbursement purposes, a physician’s assistant needs to have his or her
work generally supervised by a physician. See 42 C.F.R. §§ 410.74; 410.150(b)(15).
Petitioner also employed Donna Tomich as a billing consultant, and Ms. Tomich appears
on the enrollment application as Petitioner’s point of contact person for CMS. CMS Ex.
4, at 6. CMS approved Petitioner’s enrollment in Medicare effective September 1, 2007,
with retrospective billing effective as of July 1, 2007. CMS Exs. 7, 8; CMS Br. at 4.

By letter dated August 22, 2011, CMS’s contractor, Noridian Administrative Services
LLC (Noridian), informed Petitioner that it was revoking Petitioner’s Medicare
enrollment because Petitioner had certified as “true” misleading information on its
Medicare enrollment application. Noridian also informed Petitioner that it was barred
from participating in the Medicare program for a three-year period, commencing on the
effective date of the revocation, July 1, 2007. The letter noted that Petitioner could both
submit a corrective action plan and appeal Noridian’s decision. CMS Ex. 7. On
September 8, 2011, Petitioner timely requested a reconsideration decision and also
submitted a corrective action plan. P. Ex. 4. On October 24, 2011, Noridian issued a
decision unfavorable to Petitioner. CMS Ex. 8; Petitioner Supplemental Exhibit (P.
Supp. Ex.) 1. Petitioner timely requested a hearing, and the case was assigned to an
Administrative Law Judge (ALJ). On February 6, 2012, CMS filed a motion to remand
or stay the proceedings to assess the impact of new evidence and to issue a revised
reconsideration decision. The ALJ granted CMS’s motion on March 1, 2012 and
dismissed the case. CMS Ex. 8.

On April 13, 2012, CMS notified Petitioner of its reconsidered determination to uphold
the revocation of Petitioner’s enrollment and billing privileges. CMS noted that the
revocation was effective July 1, 2007 and that Petitioner was barred for three years from
enrolling in Medicare. CMS also noted that pursuant to 42 C.F.R. § 424.535(c),
Petitioner was eligible to reapply to Medicare on or after July 1, 2010. CMS specifically
determined that Petitioner’s CMS-855B application, submitted on or near September 5,
2007, contained the forged signature of Dr. Juarros, whose identification was,
unbeknownst to her, used during the application process. Dr. Juarros also denied the
application’s representation that she had an ownership interest in Petitioner. CMS also
determined that Petitioner submitted a Medicare Enrollment Application for
Reassignment of Medical Benefits (CMS-855R) containing the forged signature of Dr.
Juarros. CMS Ex. 8.

In addition, CMS determined that an Electronic Funds Transfer Authorization Agreement
(CMS 588) that Petitioner submitted during the enrollment application process contained
false and misleading bank account information by listing Dr. Juarros as the provider.
Specifically, CMS found that Dr. Juarros was neither a signatory on, nor had access to,
nor control over, the account and that only Ms. Oldehoeft had such access. CMS
explained that during an investigative interview, Ms. Tomich admitted forging Dr.
Juarros’s signature. Finally, CMS determined that after receiving approval to become a
Medicare provider, Petitioner submitted claims between July 2007 and May 2010 under
Dr. Juarros’s National Provider Identifier (NPI) and was paid approximately $473,000.
CMS Ex. 8.

On June 3, 2012, Petitioner filed a new hearing request with the Civil Remedies Division
of the Departmental Appeals Board, and the case was assigned to me for hearing and
decision. In accordance with my July 2, 2012 Acknowledgment and Pre-hearing Order,
CMS filed a prehearing brief/motion for summary judgment and supporting
memorandum (CMS Br.), accompanied by 14 exhibits (CMS Exs. 1-14). Petitioner filed
its response in opposition (P. Br.), accompanied by eight exhibits (P. Exs. 1-8). In
response to my Order of October 17, 2012, requesting that the parties address how
CMS’s revocation effective date reconciles with the effective date authority set out at 42
C.F.R. § 424.535(g), both parties filed supplemental briefs (CMS Supp. Br. and P. Supp.
Br.), and each party filed one supplemental exhibit (CMS Supp. Ex. | and P. Supp. Ex.
1). Ladmit CMS Exs. 1-14 and CMS Supp. Ex. 1 and P. Exs. 1-8 and P. Supp. Ex. 1 into
the record.

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare
beneficiaries may only be made to eligible providers of services and suppliers.” Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395u(h)(1)). The Act
requires the Secretary of Health and Human Services to issue regulations that establish a
process for the enrollment of providers and suppliers, including the right to a hearing and
judicial review of certain enrollment determinations. Act § 1866(j) (42 U.S.C.

§ 1395cc(j)).

II. Issue

The issue in this case is whether CMS had a legitimate basis to deny Petitioner’s
enrollment in the Medicare program as of July 1, 2007.

III. Discussion
A, Summary judgment is appropriate.

CMS argues that it is entitled to summary judgment. Members of the Departmental
Appeals Board (Board) explained the standard for summary judgment:

> Petitioner is a “supplier” for purposes of the Act. A “supplier” can furnish services
under Medicare and refers to facilities that are not included within the definition of the
phrase “provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)).
Summary judgment is appropriate when the record shows that there is no genuine
issue as to any material fact, and the moving party is entitled to judgment as a
matter of law. ... The party moving for summary judgment bears the initial
burden of showing that there are no genuine issues of material fact for trial and
that it is entitled to judgment as a matter of law. .. . To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the
denials in its pleadings or briefs, but must furnish evidence of a dispute concerning
a material fact — a fact that, if proven, would affect the outcome of the case under
governing law. . . . In determining whether there are genuine issues of material
fact for trial, the reviewer must view the evidence in the light most favorable to the
non-moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).

An ALJ’s role in deciding a summary judgment motion differs from his or her role in
resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291, at
5 (2009). The Board has further stated, “[iJn addition, it is appropriate for the tribunal to
consider whether a rational trier of fact could regard the parties’ presentation as sufficient
to meet the evidentiary burden under the relevant substantive law.” Dumas Nursing and
Rehab., L.P., DAB No. 2347, at 5 (2010).

Petitioner objects to CMS’s motion for summary judgment, asserting there are material
facts in dispute. Below, I accept all the contested material facts Petitioner asserts to be
true. P. Br. at 2, 8-9. In addition, I draw all reasonable inferences in Petitioner’s favor.
However, no dispute exists that Dr. Juarros’s signature was forged on the documents in
question, and Petitioner, the non-moving party, asserts that Ms. Oldehoeft’s signature
was also forged, and it did not ratify any forged signatures. Accepting these facts as true,
the forged signatures alone, as discussed below, support denial of Petitioner’s enrollment
application.

B. Petitioner’s enrollment application and supporting documents were
not legitimately signed.

Section 424.510(d) of 42 C.F.R. sets forth application requirements for supplier
enrollment in the Medicare program including:

(3) Signature(s) required on the enrollment application. The certification
statement found on the enrollment application must be signed by an individual
who has the authority to bind the provider or supplier, both legally and financially,
to the requirements set forth in this chapter. This person must also have an
ownership or control interest in the provider or supplier, as that term is defined in
section 1124(a)(3) of the Act, such as, the general partner, chairman of the board,
chief financial officer, chief executive officer, president, or hold a position of
similar status and authority within the provider or supplier organization. The
signature attests that the information submitted is accurate and that the provider or
supplier is aware of, and abides by, all applicable statutes, regulations, and
program instructions.

The specific enrollment application language on the CMS-855B required the signatures
of authorized officials to certify:

I have read the contents of this application. My signature legally and financially
binds this supplier to the laws, regulations, and program instructions of the
Medicare program. By my signature, | certify that the information contained
herein is true, correct, and complete and I authorize the Medicare fee-for-service
contractor to verify this information. If 1 become aware that any information in
this application is not true, correct, or complete, I agree to notify the Medicare fee-
for-service contractor of this fact immediately.

CMS Ex. 4, at 7; CMS Ex. 9.

Petitioner’s enrollment application only lists the names of Shuree K. Oldehoeft and
Wanda D. Juarros as Petitioner’s authorized officials. Jd. Both individuals appeared to
have signed the application on September 5, 2007. Jd. However, both parties agree that
Ms. Tomich, Petitioner’s third party billing consultant, forged Dr. Juarros’s signature on
the enrollment application (CMS 855B), the EFT authorization agreement (CMS 588),
and the reassignment of Medicare benefits form (CMS 855R) without Dr. Juarros’s
knowledge.

CMS alleges, however, that Ms. Oldehoeft signed the enrollment application and other
documents as an authorized official certifying that the documents were true, correct and
complete. Petitioner asserts that Ms. Oldehoeft did not sign these documents and that
Ms. Tomich also forged Ms. Oldehoeft’s signature. Petitioner asserts that Ms. Oldehoeft
relied on Ms. Tomich’s expertise and believed that because Ms. Tomich was presenting
documents for her signature, Ms. Oldhoeft had no reason to believe Ms. Tomich was
forging hers or anyone else’s signatures.

CMS argues that because Petitioner has not disavowed the enrollment application it
submitted on September 5, 2007, it is responsible for the truth and accuracy of the
information in it. CMS Br. at 7-9. CMS notes Petitioner’s argument that it bears no
responsibility for Ms. Tomich’s forgeries. However, CMS asserts that because Ms.
Tomich was Petitioner’s agent, and listed as such on Petitioner’s enrollment application,
Petitioner is responsible for Ms. Tomich’s actions, as a principle is responsible for the
acts of its agent in the course of employment. However, even if Ms. Tomich had not
been Petitioner’s agent, CMS asserts that Ms. Oldehoeft certified the application was true
and correct, thereby ratifying the forgery. CMS Br. at 9.
In response to my October 17 Order, CMS notified Petitioner that, in the alternative,
considering Petitioner claims forged signatures on its enrollment application, Petitioner’s
Medicare enrollment must be denied ab initio pursuant to 42 C.F.R. § 424.530(a)(1).
CMS Supp. Br. at 4-8.

For purposes of summary judgment, I will accept as true Petitioner’s assertions that Ms.
Oldehoeft’s signature was forged, without her knowledge, and that she did not ratify the
forged application. Therefore, the effect of this forged application is that no authorized
official agreed to be bound by Medicare’s laws, regulations, and program instructions.
Further no authorized official certified to the accuracy of the information in Petitioner’s
application, and no authorized official agreed to be bound to notify the Medicare
contractor of inaccurate information.

C. CMS had a legitimate basis to deny Petitioner’s enrollment
application.

Although CMS initially stated in this proceeding that it was revoking Petitioner’s
enrollment application, CMS is not precluded from later establishing that it is denying
Petitioner’s enrollment application. The Board has consistently held that a federal
agency may assert or rely on new or alternative grounds for a challenged action after an
administrative appeal has commenced, so long as the non-federal party has notice of, and
a reasonable opportunity to respond to, the asserted new grounds during the
administrative proceeding. See Green Hills Enterprises, LLC, DAB No. 2199, at 8
(2008); see also Abercrombie v. Clarke, 920 F.2d 1351, 1360 (7" Cir. 1990), cert.
denied, 502 U.S. 809 (1991). I find that Petitioner received proper notice of the facts
CMS was alleging, and, during the supplemental briefing period, Petitioner had an
opportunity to respond to CMS’s basis for the denial of Petitioner’s enrollment
application.

“Denial” of a Medicare enrollment application means an enrolling provider or supplier
has been determined to be ineligible to receive Medicare billing privileges for Medicare
covered items or services provided to Medicare beneficiaries. 42 C.F.R. § 424.502.
CMS may deny a provider’s or supplier’s enrollment in the Medicare program for the
following reasons, among others:

(1) Compliance. The provider or supplier at any time is found not to be in
compliance with the Medicare enrollment requirements described in this section or
on the applicable enrollment application to the type of provider or supplier
enrolling, and has not submitted a plan of corrective action ....
(4) False or misleading information. The provider or supplier has submitted false
or misleading information on the enrollment application to gain enrollment in the
Medicare program.

42 CFR. § 424.530(a)(1), (4).

Petitioner acknowledges in its supplemental brief that it tried to rectify the problem by
submitting a corrective action plan with a properly executed enrollment application. P.
Ex. 4, at 44-150. CMS did not approve Petitioner’s plan, and I do not have the authority
to review a corrective action plan. See DMS Imaging, Inc., DAB No. 2313, at 5-8 (2010).

D. CMS may deny Petitioner’s enrollment and billing privileges
retrospectively to July 1, 2007.

CMS may deny a supplier’s enrollment in the Medicare program at any time if it is found
not to be in compliance with the Medicare enrollment requirements or on the applicable
enrollment application. 42 C.F.R. § 424.530(a)(1); see US Ultrasound, DAB No. 2302,
at 6-7 (2010) (sustaining a denial of an application previously approved in error where
CMS discovered the supplier did not meet enrollment requirements for its type at the time
of enrollment).

Noridian, through no fault of its own, approved Medicare enrollment for Petitioner based
on the application without the required authorized signatures. Without a legitimately
signed application, Petitioner clearly was not eligible for enrollment.

Petitioner argues it believed for four years that it was properly enrolled in the Medicare
program, and it provided services in reliance on that belief. Petitioner argues that it
should not be penalized for Ms. Tomich’s illegal actions with the loss of all its Medicare
reimbursement for services rendered to Medicare beneficiaries beginning July 1, 2007.
Instead, Petitioner argues that it should be permitted to amend its Medicare enrollment
application and retain its Medicare certification. P. Br. at 1-4, 7-8; P. Supp. Br. at 4-6.

Even assuming everything that Petitioner asserts is true, Petitioner’s equitable arguments
give me no grounds to reinstate Petitioner’s Medicare enrollment. See US Ultrasound,
DAB No. 2302, at 8 (“[n]Jeither the ALJ nor the board is authorized to provide equitable
relief by reimbursing or enrolling a supplier who does not meet statutory or regulatory
requirements.”). Moreover, I have no authority to declare statutes or regulations invalid
or ultra vires. 18661Payday.com, L.L.C., DAB No. 2289, at 14 (2009) (“[a]n ALJ is
bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”).

Although any suspected fraudulent billing scheme involving Petitioner may continue to
be investigated (P. Br. at n. 1; CMS Ex. 14), it is clear without full resolution of that
matter that CMS had a legal basis to deny Petitioner’s enrollment application based on a
lack of required signatures of authorized officials. Therefore, I grant CMS summary
judgment and sustain a denial of Petitioner’s Medicare billing privileges effective July 1,
2007.

/s/
Joseph Grow
Administrative Law Judge

